United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
DEPARTMENT OF AGRICULTURE,
NATIONAL RESOURCE CONSERVATION
SERVICE, Boise, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1090
Issued: December 6, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 4, 2018 appellant filed a timely appeal from a March 1, 2018 merit decision and
an April 23, 2018 nonmerit decision of the Office of Workers’ Compensation Programs. Pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish an injury
causally related to the accepted July 17, 2017 employment incident; and (2) whether OWCP

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for the first time on appeal. Id.

properly denied appellant’s request for reconsideration of the merits of her claim pursuant to 5
U.S.C. § 8128(a).
FACTUAL HISTORY
On January 18, 2018 appellant, then a 26-year-old soil scientist, filed a traumatic injury
claim (Form CA-1) alleging that, on July 17, 2017, she experienced swelling of her upper lip and
face when an unidentified insect stung or bit her while she was performing field work. She did
not stop work. The employing establishment did not controvert the claim.
By development letter dated February 1, 2018, OWCP requested that appellant submit
additional factual and medical evidence in support of her claim, including a detailed description
of how her injury occurred and a report from her attending physician addressing causal relationship
between any diagnosed condition and the identified work incident.
Thereafter, appellant submitted a July 18, 2017 report from a physician assistant. The
physician assistant noted appellant’s history of upper lip swelling after she was stung by an insect.
She found that appellant had sustained an acute bite of the upper lip at work on July 17, 2017.
By decision dated March 1, 2018, OWCP denied appellant’s traumatic injury claim. It
found that she had not submitted sufficient medical evidence to establish that she sustained a
diagnosed condition causally related to the accepted July 17, 2017 work incident. OWCP also
noted that a physician assistant was not considered a physician under FECA.
Appellant, on March 15, 2018, requested reconsideration and resubmitted the July 18, 2017
report with an additional signature at the bottom of the report.
By decision dated April 23, 2018, OWCP denied appellant’s request for reconsideration
under section 8128(a). It found that she had not raised a relevant legal argument or submitted
relevant and pertinent new evidence sufficient to warrant reopening her case for further merit
review. OWCP noted that the July 18, 2017 report was repetitious and that the added signature on
the report was illegible.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the

3

Supra note 1.

2

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established. There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time, place, and in the manner alleged.6 Second, the employee must submit medical evidence to
establish that the employment incident caused a personal injury.7
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence. The opinion of the physician must be based
on a complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.8
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted July 17, 2017 work incident.
Appellant submitted a July 18, 2017 report from a physician assistant. Physician assistants,
however, are not considered physicians as defined under FECA. Thus this report is of no probative
value on the issue of whether appellant sustained an injury causally related to the accepted July 17,
2017 employment incident.9
As discussed, causal relationship is a medical question that must be established by a
probative medical opinion from a physician.10 In order to establish causal relationship, appellant
must provide an opinion from a physician based on a complete and accurate factual and medical
background finding that the claimed condition is causally related to the identified work incident

4

See E.B., Docket No. 17-0164 (issued June 14, 2018); Alvin V. Gadd, 57 ECAB 172 (2005).

5

See P.S., Docket No. 17-0939 (issued June 15, 2018); Ellen L. Noble, 55 ECAB 530 (2004).

6

See V.J., Docket No. 18-0452 (issued July 3, 2018); Bonnie A. Contreras, 57 ECAB 364 (2006).

7

Id.

8

See H.B., Docket No. 18-0781 (issued September 5, 2018).

9

5 U.S.C. 8101(2) (this subsection defines a physician as surgeons, podiatrist, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law);
see also P.S., supra note 5.
10

See C.W., Docket No. 17-0399 (issued June 19, 20170).

3

and supporting such causation finding with affirmative evidence and medical rationale.11 She
failed to submit such evidence in support of her claim and thus did not meet her burden of proof.12
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against payment of compensation at any time on his own motion or on application.13
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.14
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.15 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.16 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.17
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
In its April 23, 2018 decision, OWCP denied appellant’s traumatic injury claim, finding
that the medical evidence of record did not establish a diagnosed condition causally related to the
11

See J.W., Docket No. 17-0870 (issued July 12, 2017).

12

See E.P., Docket No. 17-1544 (issued April 10, 2018).

13

5 U.S.C. § 8128(a).

14

20 C.F.R. § 10.606(b)(3); see also G.C., Docket No. 18-0506 (issued August 15, 2018).

15

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees Compensation System (iFECS). Id. at Chapter 2.1602.4b.
16

Id. at § 10.608(a); see also K.M., Docket No. 18-0479 (issued September 17, 2018).

17

Id. at § 10.608(b); A.M., Docket No. 17-1192 (issued September 19, 2018).

4

accepted July 17, 2017 employment incident. On March 15, 2018 appellant requested
reconsideration. Her request was timely filed as it was received within one year of OWCP’s merit
decision.18
Appellant, however, did not show that OWCP erroneously applied or interpreted a specific
point of law or raise a relevant legal argument not previously considered. Rather, she resubmitted
the July 18, 2017 report with the addition of an illegible signature. A report with an illegible
signature is of no probative value regarding appellant’s claim for a July 17, 2017 employment
injury as the author cannot be identified as a physician within the meaning of FECA.19 As this
evidence is irrelevant to the underlying issue of causal relationship, it is insufficient to constitute
a basis for reopening the case.20
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.21
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted July 17, 2017 employment incident. The Board further finds that
OWCP properly denied her request for reconsideration of the merits of her claim pursuant to 5
U.S.C. § 8128(a).

18

See supra note 15.

19

See also V.J., supra note 6.

20

See G.C., Docket No. 18-0506 (issued August 15, 2018).

21

See R.C., Docket No. 17-1314 (issued November 3, 2017) (when an application for reconsideration does not meet
at least one of the three requirements enumerated under section 10.606(b)(3), OWCP will deny the application for
reconsideration without reopening the case for a review on the merits).

5

ORDER
IT IS HEREBY ORDERED THAT the April 23 and March 1, 2018 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 6, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

